Citation Nr: 1514622	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-47 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart condition, and if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an evaluation in excess of 10 percent for a left varicocele.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for a prostate condition.

6.  Entitlement to service connection for tinnitus.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a back condition, and if so, whether service connection is warranted.

8.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, July 2010, April 2012, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, although the Veteran's appeal initially included the issues    of entitlement to service connection for sickle cell trait and passive-dependent, passive-aggressive personality disorder, the Veteran, through his agent at the time, submitted correspondence in June 2012 withdrawing his appeal with respect to those issues.  As such, they are not before the Board for appellate consideration.  38 C.F.R. § 20.204 (2014).

In October 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the RO's August 2009 rating decision treated the Veteran's June 2009 claim for service connection for sleep apnea as a request to reopen a claim for service connection for narcolepsy that was denied in 1978.  However, nothing in the Veteran's original application filed in 1977 mentioned sleep apnea, nor did the November 1978 rating decision in any way refer to sleep apnea when discussing the Veteran's narcolepsy claim.  Thus, the Board concludes that the June 2009 claim for sleep apnea was a new claim, which did not require the submission of new and material evidence prior to a decision on the merits, and has treated it accordingly.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed.Cir.2008).

Turning to the issue of whether new and material evidence has been received to reopen a claim for service connection for a heart condition, the Board notes that, regardless of the determination reached by the RO in August 2009, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

Finally, the Board notes that the Veteran submitted an August 2013 VA    Form 9 referencing four issues-peripheral neuropathy, erectile dysfunction, nephrolithiasis, and a heart murmur-that have never been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although it appears from the context of the submission that the reference to those issues may have been in error, the Board refers them to the AOJ for clarification and as to whether service connection for these conditions is actually being sought, and if so, for any action deemed necessary.

The issues of entitlement to service connection for a heart condition, sleep apnea, 
a prostate condition, tinnitus, and depression, whether new and material evidence has been received to reopen a claim for service connection for a back condition, entitlement to an evaluation in excess of 10 percent for a left varicocele, and entitlement to a TDIU are addressed in the REMAND portion of the decision  below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO denied the Veteran's claim for service connection for a heart condition; the Veteran did not appeal that decision    or submit relevant evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the November 2006 final denial is new   and relates to an unestablished fact necessary to substantiate the claim for service connection for a heart condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, the Veteran initially filed a claim for "pains in chest and heart" in 1977, which was denied by the RO in a November 1978 rating decision because the evidence did not show an "organic pathology for chest pain."  The Veteran did not appeal or submit relevant evidence within the appeal period.  The Veteran thereafter submitted a claim for a heart condition in November 2002, which the   RO characterized as one to reopen the claim that was denied in 1978.  In a February 2003 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been received.  The Veteran did not appeal or submit relevant evidence within the appeal period.  

In June 2006, the Veteran submitted a request to reopen his previously denied claim for service connection for a heart condition.  In a November 2006 rating decision, the RO again declined to reopen the claim.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the November 2006 rating decision consisted of the Veteran's service treatment records, post-service VA treatment records, and a VA examination report.  Service connection for a heart condition was previously denied because the evidence of record did not document a diagnosed heart disability.

Evidence added to the record since the November 2006 rating decision includes VA and private treatment records, Social Security Administration records, and the Veteran's lay statements and hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to an unestablished fact necessary to substantiate the Veteran's claim; namely, diagnosis of a current heart disability.  Accordingly, the claim for service connection for a heart condition is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart condition is reopened, and to that extent only, the appeal is granted.


REMAND

The Board has reopened the previously denied claim of entitlement to service connection for a heart condition.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Thus, the issue of entitlement to service connection for a heart condition must be remanded to the AOJ for consideration of the merits.  In addition, as the Veteran  had complaints of chest pain in service and has been diagnosed with various heart conditions, the Board finds that a VA examination should be conducted on remand.

With respect to the sleep apnea claim, the Board notes the Veteran complained      of sleep problems during service as reflected in his service treatment records.  Accordingly, the Board finds that a VA opinion in connection with the Veteran's claim for service connection for sleep apnea is warranted. 

Regarding the Veteran's claim for an increased rating for his service-connected left varicocele, as the last VA examination to assess the severity of that disability was conducted in June 2010, and as the Veteran indicated during his hearing that the condition was becoming progressively worse, another examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Turning to the Veteran's claim of entitlement to a TDIU, based on his statements regarding the medical conditions that affect his employability, it is inextricably intertwined with his claims for an increased rating for a left varicocele and for service connection for a heart condition.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran should be given another opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, on remand.

Regarding the claim for service connection for a prostate condition, the Veteran indicated at the beginning of his Board hearing that he was awaiting development of that issue by the RO, and that no testimony would be provided to the Board on that issue.  Review of his October 2013 substantive appeal for that issue indicates he desired a hearing before a Decision Review Officer (DRO), after which he planned to determine whether he still desired a Board hearing.  As there is no indication that the Veteran has been afforded a DRO hearing on that issue to date, remand is required so that such may be accomplished.

Updated VA treatment records should also be obtained.

Finally, the Board turns to the issues of service connection for depression, service connection for tinnitus, and whether new and material evidence has been received to reopen a claim for service connection for a back condition.  The claims for service connection for tinnitus and a back condition were denied in an April 2012 rating decision, and the claim for service connection for depression was denied in a September 2014 rating decision.  The Veteran submitted a notice of disagreement with the RO's denial of the tinnitus and back claims that was received in August 2012.  In September 2014, he submitted a notice of disagreement with the RO's denial of the depression claim.  However, a statement of the case (SOC) that addresses those issues has not yet been provided.  Accordingly, the Board finds that remand of the claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of  the case, concerning the issues of service connection for depression, service connection for tinnitus, and whether new and material evidence has been received to reopen a claim for service connection for a back condition, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed.

2.  Schedule the Veteran for a hearing before a Decision Review Officer at the RO on the issue of entitlement to service connection for a prostate condition.  A copy of the transcript should be placed in the claims file.

3.  Obtain and associate with the claims file VA treatment records dating since October 2009.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

4.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

5.  Schedule the Veteran for a VA heart examination to determine whether his current heart condition is related   to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following review of the claims file and physical examination, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current heart disorder arose during service or is otherwise related to service.  The examiner should explain the medical basis for the conclusion reached, to include the significance of the Veteran's complaints of chest pain in service.

6.  Schedule the Veteran for a VA genitourinary examination for the purpose of determining the current severity of his left varicocele.  The claims file should be made available to and reviewed by the examiner.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should provide address the impact the condition has on the Veteran's employability.

7.  Send the claims file to a VA physician for review          in order to obtain an opinion concerning whether the Veteran's obstructive sleep apnea is related to service.       If an examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea arose during service or is otherwise related to service, to include the complaints of sleep problems and daytime sleepiness noted in service.  The examiner should explain the medical basis for the conclusion reached.

8.  After completing the requested actions in items 2 through 7 above, and any additional action deemed warranted, the AOJ should readjudicate the claims for increased rating for left varicocele, entitlement to a TDIU, service connection for sleep apnea, service connection for a prostate condition, and service for a heart condition on the merits.  If the benefits sought on appeal remain  denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


